Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 17-23 & 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (“Printable Ultrathin Metal Oxide Semiconductor-Based Conformal Biosensors” - 2015).
Regarding Claim 17, You et al. discloses 					                     an electrochemical sensor, comprising:								a gate electrode (Pages 12175-12176; Fig. 1(d));							a dielectric layer over said gate electrode (Pages 12175-12176; Fig. 1(d) – SiO2); 			a channel layer over said dielectric layer (Pages 12175-12176; Fig. 1(d) – channel layer formed of In2O3 semiconductor); and										source and drain electrodes formed on said channel layer to provide a field effect transistor structure (Pages 12175-12176; Fig. 1(d) – source and drain electrodes formed of Al),		wherein said channel layer is a metal oxide semiconductor film that has a substantially 
Regarding Claim 18, You et al., as applied to claim 17, discloses 		         the electrochemical sensor, wherein said metal oxide semiconductor film  omprises at least one of (a) at least one type of enzyme on the surface of said metal oxide semiconductor film, and (b) a salinized (3-Aminopropyl) triethoxysilane (APTES) so that the sensing metal oxide semiconductor film is used to measure pH of said fluid (Pages 12178-12179; Fig. 4).
Regarding Claim 19, You et al., as applied to claim 17, discloses 		         the electrochemical sensor, wherein said metal oxide semiconductor film is functionalized with at least one type of enzyme immobilized on a surface of said metal oxide semiconductor film (Pages 12178-12179; Fig. 4 – enzyme glucose oxidase).
Regarding Claim 20, You et al., as applied to claim 19, discloses 		         the electrochemical sensor, wherein said at least one type of enzyme immobilized on said surface of said metal oxide semiconductor film is a glucose oxidase such that said electrochemical sensor is a glucose sensor (Pages 12178-12179; Fig. 4).
Regarding Claim 21, You et al., as applied to claim 17, discloses 		         the electrochemical sensor, wherein said metal oxide semiconductor film is functionalized with a 
Regarding Claim 22, You et al. discloses 						         an electronic sensor, comprising:									a gate electrode (Pages 12175-12176; Fig. 1(d));							a dielectric layer over said gate electrode (Pages 12175-12176; Fig. 1(d) – SiO2);			a metal-oxide semiconductor channel layer over said dielectric layer (Pages 12175-12176; Fig. 1(d) – channel layer formed of In2O3 semiconductor);						source and drain electrodes formed on said channel layer to provide a field effect transistor structure (Pages 12175-12176; Fig. 1(d) – source and drain electrodes formed of Al);		a silane functionalization layer formed on said metal-oxide semiconductor layer (Pages 12178-12179; Fig. 4); and											a receptor layer formed on said silane functionalization layer, wherein said receptor layer is open to receive molecules of a species to be detected (Pages 12178-12179; Fig. 4).
Regarding Claim 23, You et al., as applied to claim 22, discloses 	    the electronic sensor, wherein said silane functionalization layer is (3-Aminopropyl)triethoxysilane (APTES) (Pages 12178-12179; Fig. 4).
Regarding Claim 25, You et al. discloses                                                                          a method of producing an electronic sensor, comprising:					receiving a thin film field effect transistor having a metal-oxide channel layer and a silane functionalization layer on said metal-oxide channel layer (Pages 12175-12176 & 12178-12179 – Figs. 1(d) and 4); and									
Regarding Claim 26, You et al., as applied to claim 25, discloses 	       the method, wherein said silane functionalization layer is (3-Aminopropyl)triethoxysilane (APTES) (Pages 12178-12179; Fig. 4).
Regarding Claim 27, You et al., as applied to claim 25, discloses 	       the method, wherein said forming said receptor layer comprises immersing said field effect transistor into a solution (Page 12179 – see Experimental Methods).
Regarding Claim 28, You et al., as applied to claim 25, discloses 	       the method, wherein said forming said receptor layer comprises immersing said field effect transistor into a first solution for a first period of time and immersing said field effect transistor into a second solution for a second period of time (Page 12179 – see Experimental Methods).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 24 & 29 are rejected under 35 U.S.C. 103 as obvious over You et al. (“Printable Ultrathin Metal Oxide Semiconductor-Based Conformal Biosensors” - 2015), as applied to claim 22 & claim 28, further in view of Boonyasit et al. (“Boronate-Modified Interdigitated Electrode Array for Selective Impedance-Based Sensing of Glycated Hemoglobin” – 2016).
Regarding Claim 24, You et al., as applied to claim 22, discloses 	    the electronic sensor, wherein said receptor layer comprises a sublayer of glutaraldehyde (GA) formed on said silane functionalization layer and a sublayer of glucose oxidase was formed on said sublayer of GA (Pages 12178-12179; Fig. 4).							You et al. does not explicitly disclose 	   					 the electronic sensor, wherein a sublayer of 3-Aminophenylboronic acid monohydrate (APBA) formed on said sublayer of GA (Pages 12178-12179; Fig. 4).						However, Boonyasit et al. teaches 	   						 the electronic sensor, wherein a sublayer of 3-Aminophenylboronic acid monohydrate (APBA) formed on said sublayer of GA (abstract, Pages 9583).							It would have been obvious to one having ordinary skill in the art at the time the Boonyasit et al. to adapt the electronic sensor, wherein a sublayer of 3-Aminophenylboronic acid monohydrate (APBA) is formed on said sublayer of GA of You et al. in order to have highly sensitive electronic sensor.
Regarding Claim 29, You et al., as applied to claim 28, discloses 	       the method, wherein said immersing said field effect transistor into said first solution for said first period of time forms a sublayer of GA on said silane functionalization layer, and wherein said immersing said field effect transistor into said second solution for said second period of time forms a sublayer of glucose oxidase on said GA sublayer (Pages 12178-12179; Fig. 4).			You et al. does not explicitly disclose 	   					 the method, wherein said immersing said field effect transistor into said second solution for said second period of time forms a sublayer of APBA on said GA sublayer.				However, Boonyasit et al. teaches 	   						 the method, wherein said immersing said field effect transistor into said second solution for said second period of time forms a sublayer of APBA on said GA sublayer (abstract, Pages 9583-9584).													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Boonyasit et al. to adapt the method, wherein said immersing said field effect transistor into said second solution for said second period of time forms a sublayer of APBA on said GA sublayer of You et al. in order to fabricate a highly sensitive electronic sensor.

Response to Arguments
Applicants’ arguments filed on 02/01/2021 have been fully considered but they are not found to be persuasive. 											Applicants argue that “The cited reference You is from the same inventors as the present application. In addition, the cited reference You has a publication (published online) of October 25, 2015.											Therefore, the present application (with a priority date of August 29, 2016) is filed before the one-year anniversary date of the publication date October 25, 2015 of the You reference.												AIA  35 U.S.C. 102(b)(1)(A) provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1) is not prior art if the disclosure was made: (1) One year or less before the effective filing date of the claimed invention; and (2) by the inventor or a joint inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor.									Therefore, since the You reference (October 25, 2015) was made less than one year before the effective filing date (August 29, 2016) of the present application, the You reference is precluded from use as prior art under 35 USC 102.					Therefore, the above rejection is rendered moot”.	
Examiner’s reply:  The Applicants are correct in noting that AIA  35 U.S.C. 102(b)(1)(A) provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1) is not prior art if the disclosure was made: (1) One year or less before the effective filing date of the claimed invention; and (2) by the inventor or a joint inventor, or by Printable Ultrathin Metal Oxide Semiconductor-Based Conformal Biosensors” is authored by a total of 9 researchers. The instant application, on the other hand, has only 3 inventors, namely, Yang Yang, You Seung Rim and Jonation Yang, who also contributed to the above mentioned prior art. There is no evidence explaining the involvement of the other 6 authors, namely Sang-Hoon Bae, Huajun Chen, Jaemyung Kim, Anne M. Andrews, Paul S. Weiss and Hsian-Rong Tseng. So the conditions of 102(b)(1)(A) exception are not met and the cited disclosure still qualifies as a prior art.								


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/13/2021